DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-10 are directed to a system (i.e., a machine). Accordingly, claims 1-10 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
1. An electronic prescription processing system for at least one pharmacy system coupled to a network, the electronic processing system comprising: 
a multi-path clearinghouse coupled to the network and coupling over the network the at least one pharmacy system to a plurality of physician office practice management systems, each of the plurality of physician office practice management systems having at least one prescriber, wherein the multi-path clearinghouse automatically correlates any query initiated by one the at least one pharmacy system, and directed to a specific one of the at least one prescriber of the plurality of physician office practice management systems, with an answer from the specific one of the at least one prescriber of the plurality of physician office practice management systems, when the specific one of the at least one prescriber of the plurality of physician office practice management systems answers the any query; 
the multi-path clearinghouse comprises automated two-way digital communications between the at least one pharmacy system and any of the plurality of physician office practice management systems having access to the multi-path clearinghouse, wherein two-way digital communications is defined as comprising delivery of any electronic prescription from a specific prescriber of any of the plurality of physician office practice management systems directed to one of the at least one pharmacy system such that the multi-path clearinghouse directs the any electronic prescription to the one of the at least one pharmacy system and receipt of any query initiated by the one of the at least one pharmacy system about the any electronic prescription back to the specific prescriber via the multi-path clearinghouse such that, when the specific prescriber provides an immediate response to the any query of the one of the at least one pharmacy system using the any of the plurality of physician office practice management systems via the multi-path clearinghouse, the multi-path clearinghouse immediately directs the immediate response back to the at least one pharmacy system that initiated the any query; and 
the multi-path clearinghouse is electronically arranged between the plurality of physician office practice management systems and the at least one pharmacy system, such that an electronic prescription is transmitted to the multi-path clearinghouse from any of the plurality of physician office practice management systems and is directed to any of the at least one pharmacy system; and 
the automated two-way digital communications of the multi-path clearinghouse includes a reply server, and the reply server correlates the any query by any of the at least one pharmacy system about any electronic prescription transmitted through the multi-channel clearinghouse to the any of the at least one pharmacy system for any specific one of the at least one prescriber of the plurality of physician office practice management systems that originally transmitted the any electronic prescription to the multi-path clearinghouse, such that the reply server of the automated two-way digital communications of the multi-path clearinghouse automatically correlates an answer from the any specific one of the at least one prescriber to the any query by the any of the at least one pharmacy system and directs the answer back to the any of the at least one pharmacy system that originated the any query, without speaking by telephone, such that the two-way digital communications protocol directs the answer to the any of the at least one pharmacy system that sent the any query.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because correlating queries, correlating answers, and providing responses can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  
Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
The limitations of claim 1, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting an electronic system, a multi-path clearinghouse, a network, at least one pharmacy system, server, and a plurality of physician office practice management systems to perform the limitations, nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the electronic system, multi-path clearinghouse, network, at least one pharmacy system, a plurality of physician office practice management systems, and server are recited at a high-level of generality (i.e., providing communications, transmitting data, delivering data, directing data, providing data, and correlating data) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Their collective functions merely provide conventional computer implementation. 
Claims 2-9 are ultimately dependent from Claim(s) 2-9 and include all the limitations of Claim(s) 1. Therefore, claim(s) 2-9 recite the same abstract idea. Claims 2-9 describe further limitations regarding a batch process, providing alternatives to a drug for selection, verifying the identity and authority of a prescriber, biometric data, an interface system, notifying of an alternative pharmacy or substitute, and a timer. These are all just further describing the abstract idea recited in claim 1, without adding significantly more.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations directed to automated two-way digital communications and transmitting data between the clearinghouse, pharmacy system and physician office practice management systems, all of which the Examiner submits merely add insignificant extra-solution activity to the abstract idea or are claimed in a merely generic manner (e.g., at a high level of generality), the Examiner further submits that such steps are not unconventional as they merely consist of receiving and transmitting data over a network.  See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-10 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an answer” at line 38. It is unclear if this is the same “an answer” recited in line 8, or different.
Claim 1 recites “an electronic prescription” at lines 27-28 and “any electronic prescription” at line 33. It is unclear if Applicant is referring to the “electronic prescription” previously recited in the claim, or a different prescription.
Claim 3 recites “an electronic prescription” in line 3. It is unclear if this is the same “electronic prescription” recited in claim 1, or different.
Claim 1 recites the limitation "the two-way digital communications protocol" in the last step of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “a prescriber” in line 2 and “a prescription” in line 4. It is unclear if this is the same “prescriber” and “prescription” recited in claim 1, or different.
Claim 9 recites “a prescription” in line 9. It is unclear if this is the same “prescription” recited in claim 1, or different.
Claims 2, 4-6, 8, and 10 incorporate the deficiencies of claim 1, through dependency, and are therefore also rejected.


Claim Objections
Claim 9 is objected to because of the following informalities:  change “a substitute prescription item” to “the substitute prescription item” in line 8.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “…system for…” in claims 1, 3, and 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gingrich et al. (US 2004/0006490 A1) in view of Griswold (US 2005/0119912 A1).
(A) Referring to claim 1, Gingrich discloses an electronic prescription processing system for at least one pharmacy system coupled to a network, the electronic processing system comprising (abstract and para. 42 of Gingrich): 
a multi-path clearinghouse coupled to the network and coupling over the network the at least one pharmacy system to a plurality of physician office practice management systems, each of the plurality of physician office practice management systems having at least one prescriber (abstract, Fig. 1, para. 33 of Gingrich), wherein the multi-path clearinghouse automatically correlates any query initiated by one of the at least one pharmacy system, and directed to a specific one of the at least one prescriber of the plurality of physician office practice management systems, with an answer from the specific one of the at least one prescriber of the plurality of physician office practice management systems, when the specific one of the at least one prescriber of the plurality of physician office practice management systems answers the any query (para. 35-39 and 110-117 of Gingrich; note that the prescriber group 14 and the pharmacies group 16 may make direct electronic requests for data to the exchange hub 12 and the exchange hub 12 also allows responses to be made to such requests); 
the multi-path clearinghouse comprises automated two-way digital communications between the at least one pharmacy system and any of the plurality of physician office practice management systems having access to the multi-path clearinghouse (para. 35-39 of Gingrich; The members of the pharmacies group 16 may also make requests from the members of the prescriber group 14 via the exchange hub 12 including the status of a prescription, a confirmation of renewing a refill, changing a drug request and for authorization of a prescription fill.); and 
the multi-path clearinghouse is electronically arranged between the plurality of physician office practice management systems and the at least one pharmacy system, such that an electronic prescription is transmitted to the multi-path clearinghouse from any of the plurality of physician office practice management systems and is directed to any of the at least one pharmacy system (abstract, Fig. 1 and para. 14 & 28 of Gingrich; see pharmacies 16, prescribers 14, and hub 12 in Fig. 1); and 
the automated two-way digital communications of the multi-path clearinghouse includes a reply server, and the reply server correlates the any query by any of the at least one pharmacy system about any electronic prescription transmitted through the multi-channel clearinghouse to the any of the at least one pharmacy system for any specific one of the at least one prescriber of the plurality of physician office practice management systems that originally transmitted the any electronic prescription to the multi-path clearinghouse, such that the reply server of the automated two-way digital communications of the multi-path clearinghouse automatically correlates an answer from the any specific one of the at least one prescriber to the any query by the any of the at least one pharmacy system  and directs the answer back to the any of the at least one pharmacy system that originated the any query, without speaking by telephone, such that the two-way digital communications protocol directs the answer to the any of the at least one pharmacy system that sent the any query (Figures 1 & 2, para. 35-41 and 110-117 of Gingrich; note the receiving of requests and routing the requests/messages).
Gingrich does not expressly disclose wherein two-way digital communications is defined as comprising delivery of any electronic prescription from a specific prescriber of any of the plurality of physician office practice management systems directed to one of the at least one pharmacy system such that the multi-path clearinghouse directs the any electronic prescription to the one of the at least one pharmacy system and receipt of any query initiated by the one of the at least one pharmacy system about the any electronic prescription back to the specific prescriber via the multi-path clearinghouse such that, when the specific prescriber provides an immediate response to the any query of the one of the at least one pharmacy system using the any of the plurality of physician office practice management systems via the multi-path clearinghouse, the multi-path clearinghouse immediately directs the immediate response back to the at least one pharmacy system that initiated the any query.
Griswold disclose wherein two-way digital communications is defined as comprising delivery of any electronic prescription from a specific prescriber of any of the plurality of physician office practice management systems directed to one of the at least one pharmacy system such that the multi-path clearinghouse directs the any electronic prescription to the one of the at least one pharmacy system and receipt of any query initiated by the one of the at least one pharmacy system about the any electronic prescription back to the specific prescriber via the multi-path clearinghouse such that, when the specific prescriber provides an immediate response to the any query of the one of the at least one pharmacy system using the any of the plurality of physician office practice management systems via the multi-path clearinghouse, the multi-path clearinghouse immediately directs the immediate response back to the at least one pharmacy system that initiated the any query (see para. 20 and claim 1 of Griswold; note that if the pharmacy does have questions regarding a prescription, it can email those questions along with the specific prescription back to the physician through the electronic prescription clearinghouse instead of having to call the physician. The pharmacy will receive prescriptions electronically over the internet from the clearinghouse. This will allow the pharmacy to automatically update its computer systems and route the prescription to the specific retail pharmacy. The clearinghouse will also allow the pharmacy to e-mail questions regarding a specific prescription back to the physician that issued the prescription.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Griswold within Gingrich.  The motivation for doing so would have been to improve overall efficiency for the pharmacy and the physician (para. 20 of Griswold).
(B) Referring to claim 2, Gingrich discloses wherein, the reply server includes a batch processor for automatically correlating any of a plurality of queries from one or more of the at least one pharmacy system in a batch process using a single electronic transmission from one of the plurality of physician office practice management systems (para. 124, 126, 128, and 130 of Gingrich).
(C) Referring to claim 3, Gingrich discloses wherein the multi-path clearinghouse includes an alternative drug selection system for automatically providing one or more alternatives to a drug identified in an electronic prescription, when the electronic prescription is received by the multi-path clearinghouse from one of the plurality of physician office practice management systems; and the alternative drug selection system provides the one or more alternatives to the plurality of physician office practice management systems for selection by the specific prescriber on a display of the one of the plurality of physician office practice management systems, the electronic prescription processing system awaiting selection of the one or more alternatives before the multi-path clearinghouse submits the electronic prescription to the at least one pharmacy system, wherein the electronic prescription processing system intercepts the electronic prescription and automatically queries the prescriber whether the alternative drug should be substituted before the multi-path clearinghouse submits the electronic prescription to the at least one pharmacy system (para. 82, 83, 88, and 99-103 of Gingrich). 
(D) Referring to claim 4, Gingrich discloses wherein the multi-path clearinghouse includes a verification system for verifying the identity and authority of the specific prescriber to enter the electronic prescription using an electronic signature, biometric data, a password or a combination thereof (para. 44 of Gingrich).
(E) Referring to claim 6, Gingrich discloses wherein the multi-path clearinghouse correlates a single transmission from a prescriber operating in a batch mode to a plurality of queries from one or more of the at least one pharmacy system (para. 126 and 130 of Gingrich).
(F) Referring to claim 8, Gingrich discloses further comprising an interface system coupled to at least one of the plurality of physician office practice management systems such that the interface system couples the at least one of the plurality of physician office practice management systems to the multi-path clearinghouse, wherein two-way digital communications are established between the interface system and the multi-path clearinghouse (para. 15, 35, and 69 of Gingrich).
(G) Referring to claim 9, Gingrich discloses wherein the multi-path clearinghouse comprises a notification system arranged to provide a notification of an alternative pharmacy or a substitute prescription item to the plurality of physician office practice management systems, if a drug or at least one acceptable alternative drug is not available from the at least one pharmacy system originally selected or if the drug or the at least one alternative drug is available at lower cost to a patient or an insurance plan, the notification system presenting the plurality of physician office practice management systems an option for selecting the alternative pharmacy or a substitute prescription item, and waiting for a response before transmitting a prescription (para. 103-107 and 127 of Gingrich).
(H) Referring to claim 10, Gingrich discloses wherein the multi-path clearinghouse includes a timer and the timer triggers if one of the plurality of physician office practice management systems does not timely reply to the any query (para. 62, 69, 115, and 121 of Gingrich).


Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gingrich et al. (US 2004/0006490 A1) in view of Griswold (US 2005/0119912 A1), and further in view of McCormick (US 2002/0035484 A1).
(A) Referring to claims 5 and 7, Gingrich and Griswold do not disclose wherein the verification system of the multi-path clearinghouse verifies the identity and authority of the prescriber to enter the electronic prescription using an electronic signature; and further comprising a biometric data reader, wherein the biometric data reader captures biometric data of a prescriber, and the electronic prescription processing system uses the biometric data of the prescriber to authenticate a prescription or a change to a prescription authorized by the prescriber.
	McCormick discloses wherein the verification system of the multi-path clearinghouse verifies the identity and authority of the prescriber to enter the electronic prescription using an electronic signature (para. 96 and Fig. 5 of McCormick); and further comprising a biometric data reader, wherein the biometric data reader captures biometric data of a prescriber, and the electronic prescription processing system uses the biometric data of the prescriber to authenticate a prescription or a change to a prescription authorized by the prescriber (para. 106 of McCormick).
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of McCormick within Gingrich and Griswold.  The motivation for doing so would have been to provide security (para. 69 of McCormick).

Affidavits
The affidivait under 37 CFR 1.132 filed 6/18/21 is insufficient to overcome the rejection of claims 1-10 based upon 35 U.S.C. 103 as set forth in the last Office action because:  
It include(s) statements which amount to an affirmation that the affiant has never seen the claimed subject matter before.  This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant's arguments filed 6/18/21 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 6/18/21.
In response to Applicant's arguments regarding Gingrich and Griswold, the arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The broadest reasonable interpretation of terms such as “two-way digital communications,” “delivery,” and “response” would include communicating via e-mail (see para. 20 and claim 1 of Griswold). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Also, note the conditional language used in claim 1 (e.g., “when…”) and in claim 10 (e.g., “if…”). Regarding claim 2, note the batch transactions in Gingrich (see at least para. 124, 126, 128, and 130 of Gingrich). Applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant’s arguments that the system is an unconventional solution to a technical problem is not persuasive because the computer components (i.e., a multi-path clearinghouse, a network, at least one pharmacy system, a plurality of physician office practice management systems, timer, and a reply server) in the claim are recited at a high level of generality and perform the basic functions of a computer (in this case, providing communications, transmitting data, delivering data, directing data, providing data, correlating data, and monitoring data) that would be needed to apply the abstract idea via computer. Merely using generic computer components to perform the above identified basic computer functions to practice or apply the judicial exception does not constitute a meaningful limitation that would amount to significantly more than the judicial exception, even though such operations could be performed faster than without a computer. Regarding the additional limitations directed to automated two-way digital communications and transmitting data between the clearinghouse, pharmacy system and physician office practice management systems, all of which the Examiner submits merely add insignificant extra-solution activity to the abstract idea or are claimed in a merely generic manner (e.g., at a high level of generality), the Examiner further submits that such steps are not unconventional as they merely consist of receiving and transmitting data over a network.  See MPEP 2106.05(d)(II).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686